FILED
                           NOT FOR PUBLICATION
                                                                            APR 14 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DEBRA J. ERICKSON; GARY VANDER                   No. 13-35288
VORST, as co-personal representatives of
the Estate of David V. Erickson,                 D.C. No. 1:12-cv-00059-RFC

              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

J.C. BROMAC CORPORATION, DBA
EagleRider, DBA EagleRider Inc.,

              Defendant-Appellee.



                    Appeal from the United States District Court
                            for the District of Montana
                    Richard F. Cebull, District Judge, Presiding

                             Submitted April 7, 2017**
                               Seattle, Washington




      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
       The panel unanimously concludes that this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: W. FLETCHER and GOULD, Circuit Judges, and BLOCK,*** District
Judge.

       1.        The reference to $1 million in accident insurance in the agreement

between J.C. BroMac Corporation, DBA EagleRider, DBA EagleRider Inc.

(“EagleRider”) and Altria Consumer Engagement Services (“Altria”) was, at most,

an offer to provide insurance. Since there is no evidence that the offer was

accepted by either Altria or David Erickson, it was not a binding contract. See

Chipman v. Northwest Healthcare Corp., Applied Health Servs., Inc., 317 P.3d

182, 185 (Mont. 2014) (“Mutual consent consists of an offer and an acceptance of

that offer.”).

       2.        Erickson accepted a different offer for accident insurance “upon the

terms and conditions of the summary of coverage in the [Personal Accident

Insurance/Personal Effects Coverage] brochure, a copy of which you acknowledge

has been received by you.” The only brochure in the record refers to $100,000 in

coverage, which amount EagleRider paid. Since there is no evidence of a brochure

promising $1 million in coverage, EagleRider was entitled to summary judgment

on Erickson’s estate’s claim for the higher amount.

       AFFIRMED.



       ***
        The Honorable Frederic Block, Senior United States District Judge for the
Eastern District of New York, sitting by designation.
                                             2